Citation Nr: 0028412	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-08 490 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an organic brain 
disorder.  

2.  Entitlement to service connection for an organic brain 
disorder with, functional psychiatric manifestations, 
including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1969 to June 1971 and 
from February 1972 to November 1973.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, CA. 


FINDINGS OF FACT

1.  In May 1975, the RO denied service connection for organic 
brain syndrome, the RO notified the veteran of that decision 
in June 1975, and the veteran did not thereafter appeal that 
decision.  

2.  Evidence submitted since May 1975 is new, is not 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

3.  An organic brain disorder with, functional psychiatric 
manifestations, including post-traumatic stress disorder, had 
its onset in service.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1975 decision, which 
denied service connection for organic brain syndrome, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).

2.  An organic brain disorder with, functional psychiatric 
manifestations, including post-traumatic stress disorder, was 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137; see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. 
Brown, 4 Vet. App. 331 (1993).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The United States Court of Veterans Appeals has 
held, however, that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In a May 1975 rating decision, service connection was denied 
for organic brain syndrome.  Notice was sent to the veteran 
in June 1975, and the veteran did not file an appeal.  That 
decision is final, and, as such, that decision may not be 
reopened without "new and material evidence."  See 
38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 20.1103; see Godfrey 
v. Brown, 7 Vet. App. 398, 405 (1995); Moray v. Brown, 5 Vet. 
App. 211, 213 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999). 

Evidence submitted since May 1975 includes the June 1999 
opinion of a treating psychiatrist, Dr. T. G., MD, Ph.D., who 
diagnosed post-traumatic stress disorder and organic mental 
disorder.  That opinion appears to suggest that organic 
mental disorder is related to an automobile accident in 
service.  Dr. T. G. in that opinion indicated that the 
veteran was "discharged as a result of abrupt change in 
behavior and subsequent neuropsychiatric hospitalization 
following an automobile accident immediately prior to the 
change in behavior."  

Evidence also includes a September 1998 opinion of an 
examiner Dr. M. S., MD, who diagnosed post-traumatic stress 
disorder and mood disorder due to head trauma.  That examiner 
opined that "[a]lthough the veteran had previous problems 
before joining the military, his psychiatric problems became 
worse and escalated after he joined the military."  

In addition, the veteran has offered testimony that his 
performance in the military deteriorated sharply subsequent 
to being involved in a motor vehicle accident during service.  
Additionally, evidence submitted since May 1975 includes 
service personnel records documenting the veteran's 
evaluation marks.  

At the time of the veteran's separation from service, a 
medical board had determined that the veteran was rendered 
unsuitable for further military service by a sociopathic 
personality and organic brain syndrome.  The Board determined 
that the veteran's disorder existed prior to service and was 
not aggravated therein.  At the time of the May 1975 
decision, the RO had before it this evidence, as well as a 
report of a VA medical examination that resulted in a 
diagnosis of organic brain syndrome.  

Evidence submitted since May 1975 is new, it is not 
cumulative of evidence previously considered, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Therefore, new and material 
evidence have been submitted to reopen a claim for service 
connection for organic brain disorder.  

Additionally, the evidence before the Board is sufficient to 
render the veteran's claim for service connection for organic 
brain disorder with post-traumatic stress disorder or other 
functional psychiatric manifestations plausible.  Evidence 
associated with the claims file includes medical evidence 
linking an organic brain disorder to service and a diagnosis 
of post-traumatic stress disorder predicated upon claimed in-
service stressors.  Therefore, the veteran's claim is well 
grounded.  See 38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107.

According to what appears to be the text of a September 1973 
medical board report, as well as to other documents contained 
in the claims file, the veteran apparently was involved in an 
automobile accident in December 1972, while in service, and 
was treated at Tripler Army Hospital, Hawaii.  Furthermore, 
according to the veteran's statements, and according to the 
medical board's decision, the veteran, subsequent to the 
automobile accident in December 1972, was treated through 
Alcohol Rehabilitation Center, Great Lakes, at which point 
psychiatrists recognized organic brain syndrome.  Apparently, 
the veteran was then transferred on August, 13 1973 to 
Neuropsychiatric Service, Great Lakes Naval Hospital with 
diagnoses consisting of situational stress reaction and 
possible organic brain syndrome.  The veteran was then 
separated from service based upon his neuropsychiatric 
disorders.  

Post-service treatment records document also reflect the 
presence of an organic brain disorder, as well as post-
traumatic stress disorder.  A November 1997 report reflects a 
conclusion that the veteran suffers from deficits that are 
consistent with head injuries.  That report reflects an Axis 
I provisional diagnosis of post-traumatic stress disorder and 
a conclusion that the precise etiology of the veteran's 
impairment is difficult to determine, but that it is likely 
due to a history of head trauma, in combination with 
personality and traumatic factors.  A January 1998 magnetic 
resonance imaging (MRI) resulted in findings that included 
two foci of encephalomalacia, which were considered the 
likely sequelae of an old trauma.  

During an examination in September 1998, the veteran reported 
a history of prior automobile accidents, one in 1971 prior to 
his second period of service and one in 1973 during that 
second period of service.  The examiner, Dr. M.S., as observe 
previously, diagnosed post-traumatic stress disorder, as well 
as a mood disorder due to head trauma.  The examiner 
indicated that the veteran had a long-standing history of 
psychiatric illness, which had been complicated and which 
started at six years of age, adding that there was strong 
evidence of post-traumatic stress disorder from the period 
from 1961 to 1971.  The examiner added that the veteran's 
motor vehicle accidents affected the veteran's mental status 
significantly and that the veteran sustained organic brain 
syndrome as a result of the motor vehicle accidents, although 
this was complicated by the use of alcohol and drugs.  
According to the examiner, there was significant 
symptomatology of post-traumatic stress syndrome and 
significant mood disorder, which the examiner characterized 
as a result of organic brain syndrome from the motor vehicle 
accidents and the previous suicide attempts.  The examiner 
also indicated that although the veteran had psychiatric 
problems before he joined the military, his psychiatric 
problems became worse and escalated after he joined the 
military.  

In June 1999, another physician, Dr. T. G., indicated that 
the veteran had been under his care since October 1998 and 
that the veteran suffered from post-traumatic stress disorder 
and organic mental disorder.  According to that physician, 
the veteran experienced a multiple traumas while in service 
and provided a history consistent with cognitive impairment 
secondary to traumatic brain injury.  The examiner also 
indicated that although there was no form of "organic" 
post-traumatic stress disorder, the veteran, nevertheless 
suffered from post-traumatic stress disorder as a result of 
an incident in which the veteran enucleated another 
individual and then was surrounded by a hostile mob while 
stationed overseas.  

The evidence in the claims file leads the Board to conclude 
that an organic brain disorder had its onset in service.  The 
Board does not have before it evidence that organic brain 
disorder was noted at the onset of the veteran's second 
period of service.  Further, given the evidence before the 
Board linking organic brain disorder either exclusively or, 
in part, to an in-service head injury, the Board cannot 
conclude that there is clear and unmistakable evidence that 
organic brain disorder existed prior to service.  

Furthermore, even assuming that an element of organic brain 
disorder existed prior to service, there is considerable 
evidence that the veteran's disorder grew worse during 
service, at least partially in response to injuries sustained 
during a motor vehicle accident in which he was involved 
during service.  In this respect, not only are there medical 
opinions linking an organic brain disorder to a trauma in 
service and suggesting that the veteran's psychiatric 
condition deteriorated while in service, the fact that an 
organic brain disorder was not identified until shortly 
before the veteran's separation from service and that it then 
resulted, at least in part, in the veteran's separation 
strongly suggests that the veteran's disability grew worse 
during service.  Particularly given evidence that in service 
trauma played a role in the resulting disability, the Board 
finds that any deterioration of a preexisting disorder did 
not constitute the natural progression of the veteran's 
disease.  

There is also medical evidence linking additional psychiatric 
disability to the veteran's organic brain disorder.  Although 
the June 1999 statement suggests that post-traumatic stress 
disorder is unrelated to an organic brain disorder, the 
September 1998 statement appears to link post-traumatic 
stress disorder and mood disorder to organic brain syndrome 
resulting from trauma.  This evidence is at least in 
equipoise concerning whether the two are etiologically 
related.  The Board, therefore, resolves all reasonable doubt 
in the veteran's behalf in finding that veteran suffers from 
post-traumatic stress disorder and mood disorder secondary to 
an organic brain disorder.  Service connection for an organic 
brain disorder with, functional psychiatric manifestations, 
including post-traumatic stress disorder, therefore, is 
warranted.   


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for an organic brain disorder 
and that claim is reopened.

The veteran's claim for service connection for an organic 
brain disorder with, functional psychiatric manifestations, 
including post-traumatic stress disorder, is granted.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



